DETAILED ACTION
Claims 1-6, 8, and 10-18 are allowed.
This office action is responsive to the amendment filed on 10/18/21.  As directed by the amendment: claims 1, 6, 8 have been amended; claims 7 and 9 have been cancelled; and no claims have been added.  Thus, claims 1-6, 8, and 10-18 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a glass-ceramic sheet for a surface of at least one of a furniture unit and as a worktop comprising the claimed at least one connection element which includes at least one fixing system allowing fixing to the connection element along at least two axes or in at least two movements or both, obtained by at least two different translational or rotational movements, or able to exert a force directed toward the glass-ceramic sheet or both, in which at least part of the connection element is configured to removably accept at least one or more support elements to be added, the one or more support elements to be added are each provided with at least one fixing portion that complements the fixing system belonging to the connection element, and a direction in which the complementary fixing portion of the support element that is to be added is introduced into the connection element is perpendicular to a direction of the force exerted by the fixing system directed toward the glass-ceramic sheet as recited in Claim 1.
          The closest prior art references of record are Scheidler et al (US 3,978,633) and Gronbach (EP 1106931).  In contrast to the aforementioned limitations of claim 1 of the instant patent application, Scheidler teaches with respect to FIG. 3 a construction element with an attachment means that includes a base 11, a sheet of material 1 secured to base 11 by an attachment means 26 including a frame 3 secured to the sheet by an adhesive 2.   The frame 3 includes two flanges 13 that enclose a plurality of female threaded elements 5 received corresponding male threaded elements 6 to secure the construction 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761